DETAILED ACTION
Applicant's submission filed on December 14, 2021 has been entered.  Claims 1-16 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 1, 4, 8-11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Alley et al. (U.S. Pat. No. 8,581,981, hereinafter “Alley”) in view of Lostoski et al. (U.S. Pat. No. 8,760,878, hereinafter “Lostoski”).
Specifically, regarding Claim 1, Alley discloses a motor vehicle control device (Abstract, FIG. 1, col. 7, ll. 50-56), comprising: an outer housing part (OHP; FIG. 1A, reproduced and annotated below), and a control unit (14) including a control surface (CS) and a printed circuit board (22, 23; col. 7, ll. 58-59) but does not disclose the claimed carrier and orientation.

    PNG
    media_image1.png
    769
    979
    media_image1.png
    Greyscale

However, Lostoski discloses (i) a circuit board carrier (106; FIG. 1) that is at least partly accommodated and floatingly mounted in an outer housing part (102, 110), as recited in Claim 1, (ii) that the circuit board carrier (106) is floatingly mounted on the outer housing part (102, 110; FIG. 1), as recited in Claim 8, (iii) that the outer housing part includes a connector opening for a connection plug (e.g., a networking port; col. 3, ll. 13-15, FIG. 1), as recited in Claim 9, (iv) that the circuit board carrier (106) comprises a connector chamber (an area between opposite ones of 106, and between 102 and 110; FIG. 1) which in an assembled condition of the motor vehicle control device is aligned with the connector opening (e.g., a networking port; col. 3, ll. 13-15), as recited in Claim 10, (vi) that contact pins (e.g., 202, 203, 204; FIG. 1) of the printed circuit board extend into the connector chamber (FIG. 1, col. 3., ll. 18-21), as recited in Claim 11,
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the carrier of Lostoski with the device of Alley such that the carrier ensures that an orientation of the control surface of 
Regarding Claim 4, Alley discloses that a haptic actuator unit is provided, which comprises a haptic actuator (e.g., anyone of the keys of the keyboard of 14; FIG. 1A).
Regarding Claim 15, Alley discloses a motor vehicle control device (Abstract, FIG. 1, col. 7, ll. 50-56), comprising: an outer housing part (OHP; FIG. 1A, reproduced and annotated below), a control unit (14) including a control surface (CS), a printed circuit board (22, 23; col. 7, ll. 58-59), wherein a haptic actuator unit is provided, which comprises a haptic actuator that supports on an abutment surface provided on the outer housing part (e.g., a key of the keyboard of 14; FIG. 1A), but does not disclose the claimed carrier.
However, Lostoski discloses a circuit board carrier (106; FIG. 1) that is at least partly accommodated and floatingly mounted in an outer housing part (102, 110; FIG. 1), wherein the circuit board carrier (106) is floatingly mounted on the outer housing part via spring elements (col. 3, ll. 46-49), and wherein the spring elements with a first end are firmly coupled to the outer housing part, and via their second end the spring elements are firmly coupled with the circuit board carrier (col. 3, ll. 46-52; e.g., when the spring-elements are included in 106, which are between 110 and 102).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lostoski with the device of Alley to ensure accurate signal transmission and feedback upon depression of 
Claim 16 includes language similar to that of Claim 15 and is rejected for reasons at least similar to those of Claim 15.  As discussed above, FIG. 1A of Alley discloses a haptic actuator that is (inherently) electrically connected with a printed circuit board without any cable (e.g., an internal PCB that processes key actuation).

Claims 2, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alley and Lostoski in view of Bleckmann et al. (U.S. Pat. Pub. No. 2016/0035504, hereinafter "Bleckmann").
The combination of Alley and Lostoski discloses substantially all of the limitations of the present invention but does not disclose the claimed touch sensors.  
However, Bleckmann discloses (i) a printed circuit board (14) that includes touch sensors (¶ [0012]), as recited in Claim 2, (ii) that the control unit is formed as a trim (e.g., which comprises several switching symbols which at least include translucent portions (FIG. 6, ¶ [0037]), as recited in Claim 12, and (iv) that the motor vehicle control device (10) is a light strip (FIG. 2), as recited in Claim 14.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bleckmann with those of Alley and Lostoski to provide optical feedback to a device user.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alley, Lostoski, and Bleckmann in view of Hristov et al. (U.S. Pat. No. 8,786,554, hereinafter “Hristov”).
The combination of Alley, Lostoski, and Bleckmann discloses substantially all of the limitations of the present invention but does not disclose the claimed sensors. 
However, Hristov discloses that the touch sensors (15) are formed to recognize an approach of a control object (e.g., a user's finger or stylus) to the control surface (number 7; col. 7, II. 12-15 and FIG. 7).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hristov with the device of Alley, Lostoski, and Bleckmann to utilize predefined key combinations and corresponding deemed selected keys which are appropriate for a personal style of using the keyboard (i.e., from what direction a device user approaches a key and what the user uses as a pointing object; see, e.g., col. 16, II. 57-63) and increase a typing speed.

Claims 5-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alley and Lostoski in view of Jung et al. (U.S. Pat. No. 7,589,292, hereinafter “Jung”).
The combination of Alley and Lostoski discloses substantially all of the limitations of the present invention but does not disclose the claimed actuator and element.  
However, Jung discloses (i) a haptic actuator (305, which provides tactile feedback; FIG. 2) that supports [on] an abutment surface (e.g., a top of actuator 270) provided on an outer housing part (inherent in the disclosed illuminated keypad; col. 1, ll. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jung with those of Alley and Lostoski to minimize a size of a control unit providing tactile feedback while also providing optical feedback to a device user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Won et al. (U.S. Pat. No. 6,347,044 B1) discloses a control unit comprising a printed circuit board parallel to a control surface.  
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached M-F, 12-9 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.   
 /ANTHONY R JIMENEZ/ Primary Examiner, Art Unit 2833